Case: 17-12604   Date Filed: 04/17/2018   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12604
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:16-cr-00177-CG-N-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                   versus

JAMES VINCENT BROWN, JR.,

                                                        Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                              (April 17, 2018)

Before TJOFLAT, WILSON and FAY, Circuit Judges.

PER CURIAM:
              Case: 17-12604    Date Filed: 04/17/2018   Page: 2 of 2


      Robert Ratliff, appointed counsel for James Vincent Brown, Jr. in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Brown’s conviction and sentence are AFFIRMED.




                                         2